DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/371820, filed on 12/7/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019, 12/4/20, 12/4/20, and 1/27/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 12/5/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Alameh et al., US 5889737 (hereinafter, Alameh), in view of Yanagida et al., US 20040224230 (hereinafter, Yanagida), and Akahane et al., US 5135694 (hereinafter, Akahane).
As to Claims 1:
	Alameh discloses an electronic device (see “… portable electronic device…”, Col. 3, lines 20-29; Fig. 2) comprising: 
a power storage device (see “battery cells…” Col. 3, lines 20-44) comprising;
a positive electrode electrically connected to a positive electrode lead (see “… battery cells having positive and negative terminals…”, Col. 29-44; “… storage device 100… first electrode 116… second electrode 122… electrolyte…”, Col. 4, lines 30-36, Col. 5, lines 27-53); 
a negative electrode electrically connected to a negative electrode lead (see “… battery cells having positive and negative terminals…”, Col. 29-44; “… storage device 100… first electrode 116… second electrode 122… electrolyte…”, Col. 4, lines 30-36, Col. 5, lines 27-53); 
a separator/electrolyte film/layer between the positive electrode and the negative electrode; and an electrolyte (see “… battery cells having positive and negative terminals…”, Col. 29-44; “… storage device 100… first electrode 116… second electrode 122… electrolyte…”, Col. 4, lines 30-36, Col. 5, lines 27-53),
a band comprising a flexible material (see “… flexible material… wrist band 30…” Col. 2, line 66-Col. 3, lines 19; “… band 30… polymeric material… polyethylene… polypropylene… resin…”, Col. 4, lines 10-50);
 (see “… liquid crystal display…”, Col. 2, lines 51-65; Fig. 1-2); and 
a housing (Fig. 1-2; Col. 2, lines 51-65; Col. 3, lines 29-44),
wherein the power storage device is buried in the band (see “… band having an energy storage device integrally formed therein…”, Col. 2, lines 24-27, Fig. 1-3),
wherein part of the positive electrode lead and part of the negative electrode lead protrude from the band (see Fig. 2; Col. 3, lines 29-44),
wherein the power storage device has flexibility (see “… band 30… Flexible… conformed energy storage devices…”, Col. 2, lines 66-Col. 3, line 19; Col. 7, lines 10-16), wherein the display panel is incorporated in the housing (see “watch face 14… liquid crystal display…”, Col. 2, lines 51-65; Fig. 1-2), 
wherein the band is connected to the housing (see “positive terminal… negative terminal…”, Col. 3, lines 29-44; Fig. 2).
However, Alameh does not disclose: (a) the electrolyte includes both propylene carbonate and ethylene carbonate; and (b) that a band comprises a rubber material.
Regarding (a) the electrolyte includes both propylene carbonate and ethylene carbonate:
In the same field of endeavor, Yanagida also discloses a flat lithium battery cell (Abstract, [0044], Fig. 1) similar to that of Alameh.  Yanagida also discloses that the that the electrolyte that can be used can be a combination of 60 vol% or more of propylene carbonate and the rest of ethylene carbonate, which can prevent electrolyte from decomposed at the interface between the negative electrode and the electrolyte and achieve excellent charge/discharge performance [0023, 0023, 0025, 0051].
Thus, it would have been obvious to a person skilled in the art at the time of the invention to incorporate the battery having the taught electrolyte of Yanagida into the device of Alameh as to prevent electrolyte from decomposed at the interface between the negative electrode and the electrolyte and achieve excellent charge/discharge performance [0023, 0023, 0025, 0051].

While Alameh discloses that the band comprising a flexible material such as polymeric material (e.g., polyethylene, polypropylene, resin) (see “… flexible material… wrist band 30…” Col. 2, line 66-Col. 3, lines 19; “… band 30… polymeric material… polyethylene… polypropylene… resin…”, Col. 4, lines 10-50), Alameh does not disclose the band comprises a rubber material.
In the same field of endeavor, Akahane discloses a wristwatch (Fig. 1, Col. 3, lines 45-65) similar to that of Alameh.  Akahane further discloses that the band material of can be made of flexible plastic material such as silicone rubber, which is nonconducting and suitable for contact with the human skin (Col. 3, line 66-Col. 4, lines 7; Col. 5, line 66-Col. 6, line 22).
It would have been obvious to a person skilled in the art at the time of the invention to substitute the flexible plastic material such as silicon rubber as taught by Akahane as the flexible plastic material of Alameh as Akahane teaches that silicone rubber is equivalence to polymeric material to be used as a band as those materials are nonconducting and suitable for contact with the human skin (Col. 3, line 66-Col. 4, lines 7; Col. 5, line 66-Col. 6, line 22).
As to Claim 2:
	Alameh does not disclose the negative electrode is graphite.
	In the same field of endeavor, Yanagida also discloses a flat lithium battery cell (Abstract, [0044], Fig. 1) similar to that of Alameh.  Yanagida also discloses that the anode of the battery can uses graphite for the negative electrode [0068, 0085, 0087, 0088], which can prevent electrolyte from decomposed at the interface between the negative electrode and the electrolyte and achieve excellent charge/discharge performance [0023, 0023, 0025, 0051, 0100].
Thus, it would have been obvious to a person skilled in the art at the time of the invention to incorporate the battery having the taught negative electrode of Yanagida into the device of Alameh as 
As to Claim 4:
	Alameh does not disclose the positive electrode is LiCoO2.
	In the same field of endeavor, Yanagida also discloses a flat lithium battery cell (Abstract, [0044], Fig. 1) similar to that of Alameh.  Yanagida also discloses that the cathode of the battery can uses LiCoO2 for the positive electrode [0039, 0100], which can prevent electrolyte from decomposed at the interface between the negative electrode and the electrolyte and achieve excellent charge/discharge performance [0023, 0023, 0025, 0051, 0100].
Thus, it would have been obvious to a person skilled in the art at the time of the invention to incorporate the battery having the taught positive electrode of Yanagida into the device of Alameh as to prevent electrolyte from decomposed at the interface between the negative electrode and the electrolyte and achieve excellent charge/discharge performance [0023, 0023, 0025, 0051, 0100].
As to Claim 6:
While Alameh discloses that the band comprising a flexible material such as polymeric material (e.g., polyethylene, polypropylene, resin) (see “… flexible material… wrist band 30…” Col. 2, line 66-Col. 3, lines 19; “… band 30… polymeric material… polyethylene… polypropylene… resin…”, Col. 4, lines 10-50), Alameh does not disclose the band comprises a rubber material such as fluorine rubber or silicone rubber.
In the same field of endeavor, Akahane discloses a wristwatch (Fig. 1, Col. 3, lines 45-65) similar to that of Alameh.  Akahane further discloses that the band material of can be made of flexible plastic material such as silicone rubber, which is nonconducting and suitable for contact with the human skin (Col. 3, line 66-Col. 4, lines 7; Col. 5, line 66-Col. 6, line 22).
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alameh et al., US 5889737 (hereinafter, Alameh), in view of Yanagida et al., US 20040224230 (hereinafter, Yanagida), and Akahane et al., US 5135694 (hereinafter, Akahane), as applied to Claim 2 above, and further in view of Yamada et al., US 6040092 (hereinafter, Yamada).
Yanagida discloses that the negative electrode is graphite, but does not disclose that the negative electrode is not arranged as claimed.
In the same field of endeavor, Yamada also discloses a lithium secondary battery for portable electronic (Col. 1, lines 12-26) similar to that of Yanagida and Alameh.  Yamada further discloses the negative electrode can comprises natural graphite in spherical form (Col. 3, line 66-Col. 4, line 4) and is coated with a less crystallized carbon (Col. 4, lines 5-62), which can improve the low temperature operation characteristic of the battery (Col. 4, lines 46-62).
It would have been obvious to a person skilled in the art at the time of the invention to substitute the graphite of Yanagida with the graphite as taught by Yamada as to further improve the low temperature operation characteristic of the battery (Col. 4, lines 46-62).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alameh et al., US 5889737 (hereinafter, Alameh), in view of Yanagida et al., US 20040224230 (hereinafter, Yanagida), and Akahane et al., US 5135694 (hereinafter, Akahane), as applied to Claim 2 above, and further in view of Takahashi et al., US 20130273405 (hereinafter, Takahashi).

In the same field of endeavor, Takahashi also discloses a lithium secondary battery for wristwatch [0004, 0005] similar to that of Yanagida and Alameh.  Takahashi further discloses the battery can use highly conductive material such as stainless steel or aluminum as the current collector as to improve heat resistance [0088].  
It would have been obvious to a person skilled in the art at the time of the invention to substitute the current collector material of Yanagida with the highly conductive material such as stainless steel or aluminum as taught by Takahashi as to improve heat resistance [0088].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723